Citation Nr: 0706376	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  01-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left sacroiliitis 
and degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the hips.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to November 
1964.  The veteran also had a prior 3 years and 16 days of 
active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In October 2005, the Board reopened the claim of entitlement 
to service connection for left sacroiliitis and degenerative 
joint disease of the lumbar spine and thereafter remanded 
that issue as well as the other issues on appeal to the RO 
for further evidentiary development.

The applications to reopen claims of entitlement to service 
connection for hepatitis and a left ankle disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that left sacroiliitis and degenerative joint disease of the 
lumbar spine was present in service; that left sacroiliitis 
and degenerative joint disease of the lumbar spine is related 
to service; that arthritis of the lumbar spine manifested 
itself to a compensable degree within a year following 
separation from military service; or that current left 
sacroiliitis and degenerative joint disease of the lumbar 
spine was caused or aggravated by already service connected 
right ankle disability.

2.  The preponderance of the evidence is against a finding 
that degenerative joint disease of the hips was present in 
service; that degenerative joint disease of the hips is 
related to service; that arthritis of the hips manifested 
itself to a compensable degree within a year following 
separation from military service; or that current 
degenerative joint disease of the hips was caused or 
aggravated by already service connected right ankle 
disability.

3.  The preponderance of the evidence is against a finding 
that degenerative joint disease of the right knee was present 
in service; that degenerative joint disease of the right knee 
is related to service; that arthritis of the right knee 
manifested itself to a compensable degree within a year 
following separation from military service; or that current 
degenerative joint disease of the right knee was caused or 
aggravated by already service connected right ankle 
disability.


CONCLUSIONS OF LAW

1.  Left sacroiliitis and degenerative joint disease of the 
lumbar spine was not incurred or aggravated during military 
service or by an already service connected disability, nor 
may arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2006).

2.  Degenerative joint disease of the hips was not incurred 
or aggravated during military service or by an already 
service connected disability, nor may arthritis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).

3.  Degenerative joint disease of the right knee was not 
incurred or aggravated during military service or by an 
already service connected disability, nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in March 2001, March 2003, and 
December 2005 informed the veteran to submit all relevant 
evidence in his possession and of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  

While these letters did not provide notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal, that failure 
is harmless because the preponderance of the evidence is 
against the appellant's claims and any question as to the 
appropriate disability rating or effective date to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
While VA failed to follow this sequence, since the November 
1999 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Moreover, following issuance of the above VCAA notice 
letters, the claims were readjudicated in a September 2006 
supplemental statement of the case.  See Mayfield v. 
Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. Dec. 
21, 2006); see also Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (holding a statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

In view of the foregoing, to include the notice letters, the 
Board finds that the RO complied with VA's duty to notify the 
veteran.  38 U.S.C.A. § 5103(a); see also Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all identified service medical records and 
post-service medical records including all of his records 
from Dr. JW, Dr. GG, and Dr. AM (initials used to protect 
privacy); Columbia Medical Center; Garland Community 
Hospital; Charter Suburban Hospital; the Social Security 
Administration (SSA); and from the Dallas, North Texas, and 
Plano VA Medical Centers.  The veteran was also afforded VA 
examinations in February 2000 and February 2004.  The record 
also shows that, while the veteran reported that he received 
treatment at the Shreveport VA Medical Center, a search of 
this facility for his treatment records failed to disclose 
any records.

As to the fact that neither VA examiner provided a medical 
opinion as to whether any of the claimed disorders were 
directly caused by the veteran's military service, service 
medical records were negative for complaints, diagnoses, or 
treatment related to any of the claimed disorders and the 
first complaints of low back, hip, and right knee problems do 
not appear in the record until decades after his separation 
from military service.  Under these circumstances, there is 
no duty to obtain a medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4). 

Next, the Board finds that adjudication of the current appeal 
may go forward without the veteran first being provided 
notice of the recent amendments to 38 C.F.R. § 3.310 because 
such is not prejudicial error as these amendments essentially 
codified the United States Court of Appeals for Veterans 
Claims (Court) holding in Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  See also 38 C.F.R. §§ 19.9, 19.31 (2006).   

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Claims

The veteran contends that his current low back, hip, and 
right knee disorders were caused by military service and/or 
already service connected right ankle disability.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.304.

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

As to entitlement to direct service connection for low back, 
hip, and right knee disorders, service medical records, 
including examinations dated in July 1955, November 1958, and 
October 1964, were negative for complaints or diagnoses 
related to the low back, hips, or right knee. 

As to the low back, post-service records show the veteran's 
complaints and treatment for low back pain with radiculopathy 
following an October 1985 work injury.  See treatment records 
from Dr. AM and Garland Community Hospital dated from 
November 1985 to September 1988; and treatment records 
obtained from the Social Security Administration including 
medical records from Charter Suburban Hospital.  The 
diagnoses included herniated nucleus pulposus and 
degenerative joint disease.  Id.  These records also show the 
veteran had lumbar spinal fusions in February 1987 and March 
1988.  Id.  They thereafter show his continued complaints 
and/or treatment for low back disorders variously diagnosed 
as degenerative joint disease, radiculopathy, and/or 
sacroiliitis.  Id; treatment records from Dr. GG dated from 
April 1997 to May 1999.

As to the hips, while a November 1985 treatment record from 
Garland Community Hospital noted the veteran's complaints of 
right hip pain and while a May 1986 treatment record from 
Charter Suburban Hospital noted the veteran's generic 
complaints of hip problems, the first diagnosis of a chronic 
hip disorder is not found in the record until April 1997.  
See treatment records from Dr. GG dated from April 1997 to 
May 1999; and treatment records obtained from the Social 
Security Administration.  Specifically, in April 1997, Dr. GG 
diagnosed left hip degenerative joint disease.  Id.  In July 
1997, he had a left hip replacement.  Id.  As to the right 
hip, post-service records show it being diagnosed as strained 
in July 1998 and degenerative joint disease starting in March 
1997.  Id; X-ray from Columbia Medical Center dated in March 
1997.

As to the right knee, post-service records show the veteran's 
complaints and treatment for right knee pain starting in 
November 1997 which problem was diagnosed as overuse 
syndrome.  Id.  Starting in January 1998, the diagnosis was 
right knee degenerative joint disease.  Id.

Tellingly, the record does not include a medical opinion 
linking any of the above disabilities to military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  
Accordingly, entitlement to service connection of a direct 
basis for left sacroiliitis and degenerative joint disease of 
the lumbar spine, degenerative joint disease of the hips, and 
degenerative joint disease of the right knee must be denied.  
See 38 C.F.R. § 3.303.

The preponderance of the evidence is also against finding 
that any current low back, hip, or right knee disability is 
related to any disease or injury during the veteran's 
military service because the service medical records are 
negative for any such findings.  Id.

Moreover, given the length of time between the veteran's 
separation from military service in 1964 and first seen 
complaining of back problems in 1985, hip problems in 1986, 
and right knee problems in 1997, the Board finds that there 
is no continuity of symptomatology.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.).  

Likewise, the presumptions found at 38 C.F.R. §§ 3.307, 3.309 
also do not help the veteran in establishing his claims 
because the diagnoses of arthritis are not found in the 
record during the first post-service year.  

As to entitlement to secondary service connection for low 
back, hip, and right knee disorders, in August 1998 Dr. GG 
opined as follows:

[the right ankle disability] would 
contribute to some secondary wearing of 
his knees, for which he does have some 
degenerative arthritis.  It is not solely 
however contributing as he has some 
disease on the other side.  The patient 
has had problems with his hips and 
eventually did have a left total hip 
replacement.  The [service connected] 
ankle problem would contribute a small 
degree to the hip and low back 
disfunction (sic) although it would not 
be a major issue. 

Similarly, in June 2000, Dr. JW opined as follows:

Undoubtedly, chronic pain and favoring of 
the right ankle could lead to subsequent 
stress on the right knee, hip, and low 
back.  [The veteran] does have evidence 
of degenerative changes in these areas, 
as well.  I feel that his chronic and 
recurrent ankle injuries are directly 
contributing to the degenerative 
arthritis of the remainder of the right 
lower extremity and low back. 

Likewise, in April 2005, Dr. JW opined as follows:

Given the fact that [the veteran] 
suffered traumatic arthritis of the right 
ankle at a young age (19 or 20 years 
old), it is highly likely that the 
chronic nature of the arthritis of the 
ankle caused undue stress on the right 
knee, bilateral hips, and low back.  In 
time, this caused arthritis to develop in 
the over-stressed joints.

Also, [the veteran] was a heavy equipment 
operator in the service, and constant 
stress and strain from daily equipment 
operations is at least as likely as not 
to have contributed to arthritis of the 
joints.

In my opinion, [the veteran's] arthritis 
of the knee, hips, and back is directly 
related to the initial traumatic injury 
to the right ankle and to daily heavy 
equipment use while in the military.

On the other hand, at the February 2000 VA examination which 
was held for the express purpose of ascertaining the origins 
of the veteran's right knee and hip disorder it was opined 
after a review of the record on appeal and an examination of 
the veteran that the examiner did not "believe that the 
residual affects from the military injury to the right ankle 
led to the difficulty in the right knee and left hip."

Likewise, at the subsequent February 2004 VA examination 
which was held for the express purpose of ascertaining the 
origins of the veteran's low back, hip, and right knee 
disorders it was opined after a review of the record on 
appeal and an examination of the veteran as follows:

I do not believe the recurrent ankle 
sprains or the degenerated right ankle 
caused the bilateral knee, bilateral hip, 
low back, [or] sacroiliac . . . problems.  
The ankle, while painful and somewhat 
restricted in movement is not out of 
alignment or stiff enough that it would 
cause all those other joints to 
degenerate . . .  I do not believe [his] 
problems are connected to the right ankle 
injuries or right ankle arthritis. 

The Board gives more credence to the VA examiners opinions 
that current low back, hip, and right knee disorders were not 
caused by his service connected right ankle disability than 
those provided by Dr. GG and Dr. JW because the VA opinions 
were given after a review of the record on appeal including 
the opinion from Dr. GG and the first opinion from Dr. JW.  
Moreover, the later VA opinion was made after making specific 
reference to the medical evidence found in the record that 
supported the opinion.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (the Board is not required to accept evidence that is 
simply information recorded by a medical examiner, unenhanced 
by medical opinion).  Furthermore, the Board finds the 
language "would contribute to some" used by Dr. GG and the 
language "could lead" used by Dr. JW to speculative to be 
credible.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(physicians' statements that there "could have been," or 
that there "may or may not be," a causal relationship 
insufficient to make claim for service connection well-
grounded).  

Accordingly, because the probative evidence is against a link 
between any of the above disabilities and already service 
connected right ankle disability, entitlement to secondary 
service connection for left sacroiliitis and degenerative 
joint disease of the lumbar spine, degenerative joint disease 
of the hips, and degenerative joint disease of the right knee 
must also be denied.  See 38 C.F.R. § 3.310; Allen, supra.

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO or the veteran's statements to VA and 
private physicians.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide opinions relating to the 
diagnosis or etiology of diseases.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
regarding the diagnosis and origins of his disorders are not 
probative evidence as to the issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. 


§ 5107(b).  However, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for left sacroiliitis and degenerative 
joint disease of the lumbar spine is denied.

Service connection for degenerative joint disease of the hips 
is denied.

Service connection for degenerative joint disease of the 
right knee is denied.


REMAND

As to the applications to reopen claims of entitlement to 
service connection for hepatitis and a left ankle disability, 
the Board notes at the outset that while the statement of the 
case and the supplemental statements of the case advised the 
veteran of the laws and regulations governing claims to 
reopen, he was not provided the type of notice required by 
the Court in Kent v. Nicholson, 20 Vet. App. 1, 9 (2006) 
(notice obligation in the context of claim to reopen 
previously disallowed claim does not modify the requirement 
that VA must provide notice of what is required to 
substantiate each element of a service connection claim).  
That is, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

While the RO in the statement of the case and supplemental 
statements of the case notified the claimant of  the law and 
regulations relating to claims to reopen, the veteran and his 
representative were not informed by VCAA notice letter of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claims for service connection, 
to include what evidence would be necessary to substantiate 
the specific element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  This procedural defect must be cured.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Kent, supra.  

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should send the veteran 
updated VCAA notice under 38 U.S.C.A. 
§ 5103(a).  The notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the 
basis on which the September 1988 
decision denied the original claims of 
entitlement to service connection for 
hepatitis and a left ankle disability.  
The correspondence must further provide 
notice to the veteran of the evidence and 
information necessary to establish 
entitlement to service connection in a 
manner consistent with Kent, supra.  
Given the date of claim, the notice 
provided by the veteran regarding the 
type of evidence which constitutes new 
and material evidence must apply the old 
criteria found at 38 C.F.R. § 3.156 
(2001).  The appellant should 
specifically be invited to submit any 
additional pertinent evidence that he has 
in his possession.

2.  While in remand status, if additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA in 
accordance with the Court's holdings in 
Kent, supra and Dingess, supra.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159.

3.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record subsequent 
to the most recent supplemental statement 
of the case, the RO/AMC must readjudicate 
the veteran's claims.  If any of the 
claims remain denied, the RO/AMC should 
issue an appropriate supplemental 
statement of the case and provide the 
veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


